Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin US 20210127362 .

Regarding claim 1, 12, 20, Jin teaches a communication apparatus, provided in a terminal equipment, the communication apparatus comprising:
a first obtaining unit configure to acquire or select communication resources determined based on a mapping between vehicle-to-everything (V2X) services and communication resource parameters; and



Regarding claims 2, 13, the communication resource parameters comprise at least one of the following:
a subcarrier spacing (SCS), a transmission time length of a transport block, and information on a bandwidth part (BWP) ( subcarrier spacing information, [0138]).

Regarding claims 3, 14, the mapping between V2X services and communication resource parameters comprises:

, and/or a mapping between service attributes of the V2X services and the communication resource parameters. 

Regarding claim 10, the mapping between V2X services and
communication resource parameters is determined by the network device (The information on the service-specific resource pool may specifically include information about radio access technology (E-UTRA or NR) that can be supported in the resource pool for each service, information on the mapped services  (e.g., time-domain resource in bitmap format, frequency-domain resource, subcarrier spacing information or cyclic prefix length (e.g., a list of V2X services mapped with a combination of a communication region, a transport region, PPPP, PPPR, and Destination Layer-2 ID(s)), resource pool configuration information  (e.g., time-domain resource in bitmap format, frequency-domain resource, subcarrier spacing information or cyclic prefix length  [0138], 0141, 0170, 0173).
 




Regarding claim 17, the communication apparatus transmits to the terminal equipment information on a communication resource to which each communication resource parameter corresponds (e.g., time-domain resource in bitmap format, frequency-domain resource, subcarrier spacing information or cyclic prefix length (e.g., a list of V2X services mapped with a combination of a communication region, a transport region, PPPP, PPPR, and Destination Layer-2 ID(s)), resource pool configuration information  (e.g., time-domain resource in bitmap format, frequency-domain resource, subcarrier spacing information or cyclic prefix length  [0138], 0141, 0170, 0173).

Regarding claim 18, the communication apparatus provides configuration information used for configuring communication resource parameters to the terminal equipment (The information on the service-specific resource pool may specifically include information about radio access technology (E-UTRA or NR) that can be supported in the resource pool for each service, information on the mapped services  (e.g., time-

Regarding claim 19, the communication apparatus transmits the mapping to the terminal equipment (The information on the service-specific resource pool may specifically include information about radio access technology (E-UTRA or NR) that can be supported in the resource pool for each service, information on the mapped services  (e.g., time-domain resource in bitmap format, frequency-domain resource, subcarrier spacing information or cyclic prefix length (e.g., a list of V2X services mapped with a combination of a communication region, a transport region, PPPP, PPPR, and Destination Layer-2 ID(s)), resource pool configuration information  (e.g., time-domain resource in bitmap format, frequency-domain resource, subcarrier spacing information or cyclic prefix length  [0138], 0141, 0170, 0173).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1 above, and further in view of Mok 20200275303.

Regarding claim 4, Jin is silent on the mapping between V2X services and communication resource parameters is determined by a high layer of the terminal equipment or an access stratum layer (AS layer) of the terminal equipment.
Mok teaches the mapping between V2X services and communication resource parameters is determined by a high layer of the terminal equipment or an access stratum layer (AS layer) of the terminal equipment (The V2X controller may map parameters according to the QoS information or the service type received from the higher layer, [0102]).


Regarding claim 7, the first obtaining unit determines the communication resource parameters according to the target V2X services and the mapping, and selects communication resources corresponding to the communication resource parameters. This limitation is obvious in view of the combination.

Regarding claim 11, acquires the mapping from the network device;
and determines the communication resource parameters according to the target V2X services and the mapping, and selects communication resources corresponding to the communication resource parameters. This limitation is obvious in view of the combination.

Allowable Subject Matter
Claims 5, 6, 8, 9, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476